On Motion for Rehearing.
We are urged by motion to rehear to follow the law as stated in Foskey v. State, 125 Ga. App. 672 (3) (188 SE2d 825) that the court "must charge the law of the case so as to cover the substantial issues made by the evidence, whether such instructions are requested or not.” This is correct; in the present case, however, the affirmative defense was not raised by evidence but only by the unsworn statement. Counsel for the appellant did not try the case but is the third in succession of court-appointed counsel. This defendant has had a fair trial in every respect, and we adhere to our decision affirming the conviction.

Judgment adhered to.